          Case 1:18-cr-00706-WHP Document 55
                                          56 Filed 02/23/21 Page 1 of 1




                               JAMES E. NEUMAN, P.C.
                                           Attorney at Law
                                    100 Lafayette Street – Suite 501
                                     New York, New York 10013
                                                 –––
                                         TEL 212-966-5612
                                         FAX 646-651-4559
                                        www.jamesneuman.com


                                                        February 23, 2021

                                                                        Application denied.
BY ECF
Hon. William H. Pauley
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

               Re: United States v Miller, 18 Cr. 706 (WHP)
                                                                                  February 23, 2021
Your Honor:

                 I am the attorney for Donald Miller in the referenced matter, and am writing to request
that he be permitted to travel to Atlantic City from February 26, 2021 to February 28, 2021. As you
may recall, on July 29, 2020, this Court granted the application of Donald Miller for compassionate
relief by directing that he be released from prison and allowed to serve the remainder of his sentence
on home confinement. Subsequently, this Court agreed to modify Order by allowing him to serve
his sentence on home detention, thereby allowing him increased opportunities to work.

                Mr. Miller would now like to travel with his wife to Atlantic City this weekend to
celebrate his birthday. The government takes no position regarding this application. Mr. Miller’s
supervising probation officer informed me that he does not oppose this application, and notes that
should this Court agree to the travel request, Mr. Miller will not receive credit for the days that he
is out of the jurisdiction. Thus, granting this request will not reduce the length of Mr. Miller’s
sentence.

              Accordingly, we request that Mr. Miller be permitted to travel to Atlantic City from
February 26, 2021 to February 28, 2021.

                                                        Respectfully submitted,


                                                                /s/
                                                        James E. Neuman
